Exhibit 32 CERTIFICATION OF OFFICERS OF RED LAKE EXPLORATION, INC. PURSUANT TO 18 USC § 1350 Pursuant to section 906 of the Sarbanes-Oxley Act of 2002 (subsection (a) and (b) of Section 1350, Chapter 63 of Title 18, United States Code) each of the undersigned officers of Red Lake Exploration, Inc. (the “Company”) does hereby certify, to such officer’s knowledge, that: (a) The annual report on Form 10-KSB for the year ended December 31, 2007 of the Company fully complies with the requirements of section 13(a) or 15(b) of the Securities Exchange Act of 1934; and (b) Information contained in the Form 10-KSB fairly presents, in all material respects, the financial condition and results of operations of the Company. Dated:May 12, 2008 /s/ Caitlin Jeffs Caitlin Jeffs President /s/ Caitlin Jeffs Caitlin Jeffs Chief Financial Officer
